Exhibit 10.3

 

CUBIST PHARMACEUTICALS, INC.

 

2010 EQUITY INCENTIVE PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

1. PURPOSE

1

 

 

2. DEFINITIONS

1

 

 

3. TERM OF THE PLAN

5

 

 

4. STOCK SUBJECT TO THE PLAN

5

 

 

5. ADMINISTRATION

6

 

 

6. AUTHORIZATION OF GRANTS

6

 

 

7. SPECIFIC TERMS OF AWARDS

8

 

 

8. ADJUSTMENT PROVISIONS

14

 

 

9. SETTLEMENT OF AWARDS

15

 

 

10. LIMITATION OF RIGHTS IN STOCK; NO SPECIAL SERVICE RIGHTS

17

 

 

11. UNFUNDED STATUS OF PLAN AND SECTION 409A

18

 

 

12. NONEXCLUSIVITY OF THE PLAN

18

 

 

13. TERMINATION AND AMENDMENT OF THE PLAN

18

 

 

14. CORPORATE ARTICLES AND BYLAWS; OTHER COMPANY POLICIES

19

 

 

15. NOTICES AND OTHER COMMUNICATIONS

20

 

 

16. GOVERNING LAW

20

 

i

--------------------------------------------------------------------------------


 

CUBIST PHARMACEUTICALS, INC.

 

2010 EQUITY INCENTIVE PLAN

 

1.             Purpose

 

This Plan is intended to encourage ownership of Stock by employees, consultants
and directors of the Company and its Affiliates and to provide additional
incentive for them to promote the success of the Company’s business through the
grant of Awards of or pertaining to shares of the Company’s Stock.  The Plan is
intended to be an incentive stock option plan within the meaning of Section 422
of the Code, but not all Awards are required to be Incentive Options.

 

2.             Definitions

 

As used in this Plan, the following terms shall have the following meanings:

 

2.1.          Accelerate, Accelerated, and Acceleration, means: (a) when used
with respect to an Option or Stock Appreciation Right, that as of the time of
reference the Option or Stock Appreciation Right will become exercisable with
respect to some or all of the shares of Stock for which it was not then
otherwise exercisable by its terms; (b) when used with respect to Restricted
Stock or Restricted Stock Units, that the Risk of Forfeiture otherwise
applicable to the Restricted Stock or Restricted Stock Units shall expire with
respect to some or all of the shares of Restricted Stock or Restricted Stock
Units then still otherwise subject to the Risk of Forfeiture; and (c) when used
with respect to Performance Units, that the applicable Performance Goals shall
be deemed to have been met as to some or all of the Units.

 

2.2.          Affiliate means any corporation, partnership, limited liability
company, business trust, or other entity controlling, controlled by or under
common control with the Company.

 

2.3.          Award means any grant or sale pursuant to the Plan of Options,
Stock Appreciation Rights, Performance Units, Restricted Stock, Restricted Stock
Units, or Stock Grants.

 

2.4.          Award Agreement means an agreement between the Company and the
recipient of an Award, setting forth the terms and conditions of the Award.

 

2.5.          Board means the Company’s Board of Directors.

 

2.6.          Change of Control means (1) the closing of (A) any consolidation
or merger of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of Stock would be converted into cash,
securities or other property, other than a merger or consolidation in which the
holders of Stock immediately prior to the merger or consolidation will have the
same proportionate ownership of common stock of the surviving corporation
immediately after the merger or consolidation as before the merger or
consolidation, or (B) any sale, lease, exchange or other transfer in a single
transaction or a series of related transactions of all or substantially all of
the assets of the Company, or (2) the date on which any “person” (as defined in
Section 13(d) of the Exchange Act), other than the Company or a Subsidiary or
employee benefit plan or trust maintained by the Company or any of its
Subsidiaries shall become (together with its “affiliates” and “associates,” as
defined in Rule 12b-2

 

--------------------------------------------------------------------------------


 

under the Exchange Act) the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of 50% of the Stock outstanding at
the time, with the prior approval of the Board, or (3) a Hostile Change of
Control.

 

2.7.          Code means the Internal Revenue Code of 1986, as amended from time
to time, or any successor statute thereto, and any regulations issued from time
to time thereunder.

 

2.8.          Committee means the Compensation Committee of the Board, which in
general is responsible for the administration of the Plan, as provided in
Section 5.  For any period during which no such committee is in existence
“Committee” shall mean the Board and all authority and responsibility assigned
to the Committee under the Plan shall be exercised, if at all, by the Board.

 

2.9.          Company means Cubist Pharmaceuticals, Inc., a corporation
organized under the laws of the State of Delaware.

 

2.10.        Covered Employee means an employee who is a “covered employee”
within the meaning of Section 162(m) of the Code.

 

2.11.        Exchange Act means the Securities and Exchange Act of 1934.

 

2.12.        For Cause means dishonesty with respect to the Company or any
Affiliate, insubordination, substantial malfeasance or non-feasance of duty,
intentional and unauthorized disclosure of confidential information, material
breach by a Participant of any provision of any employment, nondisclosure,
non-competition or similar agreement between the Participant and the Company or
any Affiliate, conduct substantially prejudicial to the business of the Company
or an Affiliate, and any other type of conduct that is similar to that described
in this sentence. The determination of the Company as to the existence of
circumstances warranting a termination For Cause shall be conclusive.
Notwithstanding the foregoing, in the event that the Participant is a party to
an effective employment, retention or similar agreement with the Company or an
Affiliate which contains a “cause” definition, such definition shall be
controlling for purposes of the Plan.

 

2.13         Grant Date means the date as of which an Award is granted, as
determined under Section 6.2.

 

2.14         Hostile Change of Control means (1) the date on which any “person”
(as defined in Section 13(d) of the Exchange Act), other than the Company or a
Subsidiary or employee benefit plan or trust maintained by the company of any of
its Subsidiaries shall become (together with its “affiliates” and “associates,”
as defined in Rule 12b-2 under the Exchange Act) the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of more
than 25% of the Stock outstanding at the time, without the prior approval of the
Board; or (2) over a period of 36 consecutive months or less, there is a change
in the composition of the Board such that a majority of the Board members
(rounded up to the next whole number, if a fraction) ceases, by reason of one or
more proxy contests for the election of Board members, to be composed of
individuals who either (i) have been Board members continuously since the
beginning of that period, or (ii) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in the preceding clause (i) who were still in office at the time that
election or nomination was approved by the Board.

 

2

--------------------------------------------------------------------------------


 

2.15         Incentive Option means an Option which by its terms is to be
treated as an “incentive stock option” within the meaning of Section 422 of the
Code.

 

2.16         Incumbent Directors means, following a Hostile Change of Control,
those Board members who were members of the Board immediately prior to such
Hostile Change of Control.

 

2.17         Market Value means the value of a share of Stock on a particular
date determined by such methods or procedures as may be established by the
Committee.  Unless otherwise determined by the Committee, the Market Value of
Stock as of any date is the closing price for the Stock as reported on the
NASDAQ Stock Market (or on any other national securities exchange on which the
Stock is then listed) for that date or, if no closing price is reported for that
date, the closing price on the next preceding date for which a closing price was
reported.

 

2.18         Nonstatutory Option means any Option that is not an Incentive
Option.

 

2.19         Officer means any employee of the Company who, from time to time,
is subject to the reporting requirements of Section 16 of the Exchange Act.

 

2.20         Option means an option to purchase shares of Stock.

 

2.21         Optionee means a Participant to whom an Option shall have been
granted under the Plan.

 

2.22         Participant means any holder of an outstanding Award under the
Plan.

 

2.23         Performance Criteria means the criteria that the Committee selects
for purposes of establishing the Performance Goal or Performance Goals under an
Award for the Performance Period applicable to such Award.  Performance Goals
will be based on objectively determinable measures of performance relating to
any of or to any combination of the following (measured either absolutely or by
reference to an index or indices and determined either on a consolidated basis
or, as the context permits, on a divisional, functional, subsidiary, line of
business, project or geographical basis or in combinations thereof) and will be
limited to: sales; revenues; assets; expenses; earnings or earnings per share;
return on equity, investment, capital or assets; one or more operating ratios;
borrowing levels, leverage ratios or credit rating; market share; capital
expenditures; cash flow; stock price; stockholder return; income, pre-tax
income, net income, operating income, pre-tax profit, operating profit, net
operating profit or economic profit; gross margin, operating margin, profit
margin, return on operating revenue, return on operating assets, cash from
operations, operating ratio or operating revenue; market capitalization;
expenses or certain types of expenses; sales of particular products or services;
customer acquisition, expansion or retention; acquisitions and divestitures (in
whole or in part) and/or integration activities related thereto; joint ventures,
collaborations, licenses and strategic alliances, and/or the management and
performance of such relationships; spin-offs, split-ups or similar transactions;
reorganizations; recapitalizations, restructurings, financings (issuance of debt
or equity) or refinancings; achievement of clinical trial or research
objectives; achievement of manufacturing and/or supply chain objectives;
achievement of litigation-related objectives and/or objectives related to
litigation expenses; achievement of human resource, organizational and/or
personnel objectives; achievement of information technology or information
services objectives; or achievement of real estate, facilities or space planning
objectives.

 

3

--------------------------------------------------------------------------------


 

2.24         Performance Goals means, for a Performance Period, the written goal
or goals established by the Committee for the Performance Period based upon the
Performance Criteria selected by the Committee.  The Performance Goals may be
expressed in terms of overall Company performance or the performance of a
division, business unit, subsidiary, or an individual, either individually,
alternatively or in any combination, applied to either the Company as a whole or
to a business unit or Affiliate, either individually, alternatively or in any
combination, and measured either quarterly, annually or cumulatively over a
period of years, on an absolute basis or relative to a pre-established target,
to previous years’ results or to a designated comparison group, in each case as
specified by the Committee. The Committee will, in the manner and within the
time prescribed by Section 162(m) of the Code in the case of Qualified
Performance-Based Awards, objectively define the manner of calculating the
Performance Goal or Goals it selects to use for such Performance Period for such
Participant.  To the extent consistent with the requirements of the
performance-based compensation exception under Section 162(m) of the Code, the
Committee may determine that one or more of the Performance Goals applicable to
such Award will be adjusted in an objectively determinable manner to reflect
events (for example, but without limitation, acquisitions or dispositions)
occurring during the Performance Period that affect the applicable Performance
Goal or Goals.

 

2.25         Performance Period means one or more periods of time, which may be
of varying and overlapping durations, selected by the Committee, over which the
attainment of one or more Performance Goals or other business objectives will be
measured for purposes of determining a Participant’s right to, and the payment
of, a Qualified Performance-Based Award.

 

2.26         Performance Unit means a right granted to a Participant, to receive
cash, Stock or other Awards, the payment of which is contingent on achieving
Performance Goals or other business objectives established by the Committee.

 

2.27         Plan means this 2010 Equity Incentive Plan of the Company, as
amended from time to time, and including any attachments or addenda hereto.

 

2.28         Qualified Performance-Based Awards means Awards intended to qualify
as “performance-based compensation” under Section 162(m) of the Code.

 

2.29         Restricted Stock means shares of Stock that are subject to a Risk
of Forfeiture.

 

2.30         Restricted Stock Unit means a right to receive shares of Stock at
the close of a Restriction Period, subject to a Risk of Forfeiture.

 

2.31         Restriction Period means the period of time, established by the
Committee in connection with an Award of Restricted Stock or Restricted Stock
Units, during which the shares of Restricted Stock or Restricted Stock Units are
subject to a Risk of Forfeiture described in the applicable Award Agreement.

 

2.32         Retirement or Retire means, (a) with respect to any Participant who
is an employee of the Company or any of its Affiliates, such person’s
termination of employment with the Company and its Affiliates after reaching
age 65 with at least five (5) years of service as an employee of the Company or
its Affiliates, but not including any termination of employment For Cause or for
insufficient performance, as determined by the Company; and (b) with respect to
any Participant who is a director of the Company, such person’s retirement from
the Board after reaching age 65 and serving the number of full terms that are
specified from time to time by the

 

4

--------------------------------------------------------------------------------


 

Board in writing, and in effect at the time of such termination, as being the
number of full terms that a Director should serve before being considered
retired,

 

2.33         Risk of Forfeiture means a limitation on the right of the
Participant to retain Restricted Stock or Restricted Stock Units, including a
right of the Company to reacquire shares of Restricted Stock at less than their
then Market Value, arising because of the occurrence or non-occurrence of
specified events or conditions.

 

2.34         Stock means common stock, par value $0.001 per share, of the
Company, and such other securities as may be substituted for Stock pursuant to
Section 8.

 

2.35         Stock Appreciation Right means a right to receive any excess in the
Market Value of shares of Stock over a specified exercise price.

 

2.36         Stock Grant means the grant of shares of Stock not subject to
restrictions or other forfeiture conditions.

 

2.37         Subsidiary means any corporation which qualifies as a subsidiary of
the Company under the definition of “subsidiary corporation” in
Section 424(f) of the Code.

 

2.38         Ten Percent Owner means a person who owns, or is deemed within the
meaning of Section 422(b)(6) of the Code to own, stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company (or
any parent corporation of the Company, as defined in Section 424(e) of the Code,
or any Subsidiary).  Whether a person is a Ten Percent Owner shall be determined
with respect to an Option based on the facts existing immediately prior to the
Grant Date of the Option.

 

3.             Term of the Plan

 

Unless the Plan shall have been earlier terminated by the Board, Awards may be
granted under this Plan at any time in the period commencing on the date of
approval of the Plan by the Board and ending on December 31, 2020, provided,
however, that in no event may an Incentive Option be granted under this Plan
after the date immediately prior to the tenth anniversary of the adoption of the
Plan by the Board.  Awards granted pursuant to the Plan during its term shall
not expire solely by reason of the termination of the Plan.

 

4.             Stock Subject to the Plan

 

At no time shall the number of shares of Stock issued pursuant to outstanding
Awards granted under the Plan (including Incentive Options) exceed six million
(6,000,000) plus the number of shares of Stock subject to stock options and
restricted stock units granted under the Company’s Amended and Restated 2000
Equity Incentive Plan (the “2000 Plan”) which become available for additional
awards thereunder by reason of the forfeiture, cancellation, expiration or
termination of those awards, subject, however, to the provisions of this
Section 4 and Section 8 of the Plan.  Each Stock Grant Award and each Award of
Restricted Stock, Restricted Stock Units and Performance Units shall reduce the
number of shares of Stock available for Awards by two shares for every one share
of Stock underlying the Award; each other Award shall reduce the number of
shares of Stock available for Awards by one share for every one share of Stock
underlying the Award.  When a Stock Appreciation Right is settled for shares of
Stock upon exercise, the total number of shares of Stock underlying the Award
shall be counted against the

 

5

--------------------------------------------------------------------------------


 

number of shares of Stock available for issuance under the Plan, regardless of
the number of shares of Stock used to settle the Stock Appreciation Right upon
exercise.  Except for Stock Appreciation Rights that are settled for shares of
Stock upon exercise prior to expiration, termination or cancellation, in which
case the terms of the preceding sentence shall apply, if any Option or Stock
Appreciation Right expires, terminates or is cancelled for any reason without
having been exercised in full, or if any other Award is forfeited by the
recipient, the shares of Stock underlying such Award which are not purchased by
the Participant or which are forfeited by the Participant shall again be
available for Awards to be granted under the Plan to the same extent that the
grant of such Award reduced the number of shares of Stock available for Awards
under the Plan. If any stock option granted under the 2000 Plan expires,
terminates, or is cancelled for any reason without having been exercised in
full, or if any award of restricted stock units under the 2000 plan is forfeited
by the recipient, the shares of Stock underlying such award not purchased by the
Participant or which are forfeited by the Participant shall become available for
Awards to be granted under the Plan to the same extent that the grant of such
award reduced the number of shares of Stock available for awards under the 2000
Plan.  Shares of Stock issued pursuant to the Plan may be either authorized but
unissued shares or shares held by the Company in its treasury.

 

5.             Administration

 

The Plan shall be administered by the Committee; provided, however, that at any
time and on any one or more occasions the Board may itself exercise any of the
powers and responsibilities assigned to the Committee under the Plan and when so
acting, the Board shall have the benefit of all of the provisions of the Plan
pertaining to the Committee’s exercise of its authorities hereunder; and
provided further, however, that the Committee may delegate to the Company’s
Chief Executive Officer the authority to grant Awards hereunder to employees who
are not Officers, and to consultants, in accordance with such guidelines as the
Committee shall set forth at any time or from time to time (but in no event to
any non-employee member of the Board or of any board of directors (or similar
governing authority) of any Affiliate). Subject to the provisions of the Plan,
the Committee shall have complete authority, in its discretion, to make or to
select the manner of making all determinations with respect to each Award to be
granted by the Company under the Plan including the employee, consultant or
director to receive the Award and the form of Award.  In making such
determinations, the Committee may take into account the nature of the services
rendered by the respective employee, consultant, and director, their present and
potential contributions to the success of the Company and its Affiliates, and
such other factors as the Committee in its discretion shall deem relevant. 
Subject to the provisions of the Plan, the Committee shall also have complete
authority to interpret the Plan, to prescribe, amend and rescind rules and
regulations relating to it, to determine the terms and provisions of the
respective Award Agreements (which need not be identical), and to make all other
determinations necessary or advisable, in the Committee’s discretion, for the
administration of the Plan.  The Committee’s determinations made in good faith
on matters referred to in the Plan shall be final, binding and conclusive on all
persons having or claiming any interest under the Plan or an Award made pursuant
hereto.

 

6.             Authorization of Grants

 

6.1.          Eligibility.  The Committee may grant from time to time and at any
time prior to the termination of the Plan one or more Awards, either alone or in
combination with any other Awards, to any employee of or consultant to one or
more of the Company and its Affiliates or to any non-employee member of the
Board or of any board of directors (or similar governing

 

6

--------------------------------------------------------------------------------


 

authority) of any Affiliate. However, only employees of the Company and of any
parent corporation of the Company, as defined in Section 424(e) of the Code, or
any Subsidiary, shall be eligible for the grant of an Incentive Option. 
Further, in no event shall the number of shares of Stock issued pursuant to
Options and other Awards granted to any one person in any one calendar year
exceed 750,000 shares of Stock (subject to the provisions of Section 8 of the
Plan, but only to the extent consistent with Section 162(m) of the Code).

 

6.2.          Date of Grant.  The granting of an Award shall take place at the
time specified in the Award Agreement.  Only if expressly so provided in the
applicable Award Agreement shall the Grant Date be the date on which the Award
Agreement shall have been duly executed and delivered by the Company and the
Participant.

 

6.3.          General Terms of Awards.  Each grant of an Award shall be subject
to all applicable terms and conditions of the Plan (including but not limited to
any specific terms and conditions applicable to that type of Award set out in
the following Sections), and such other terms and conditions, not inconsistent
with the terms of the Plan, as the Committee may prescribe.  No Participant
shall have any rights with respect to an Award, unless and until such
Participant shall have complied with the applicable terms and conditions of such
Award (including if applicable delivering to the Company or its designated
broker a fully executed copy of an Award Agreement evidencing an Award).  In
addition, a Participant will forfeit an Award if the receipt of the Award is
subject to the Participant accepting an Award Agreement and the Participant does
not accept the Award Agreement in the manner and within the time period after
the Award date that the Company and/or its designated broker specifies in
writing.

 

6.4.          Effect of Termination of Employment, Etc.

 

(a)           Unless the Committee shall provide otherwise with respect to any
Award, and except as otherwise provided in this Section 6.4, if the
Participant’s employment or other association with the Company and its
Affiliates ends for any reason other than Retirement or death of such
Participant, including because of the Participant’s employer ceasing to be an
Affiliate, (a) any outstanding Option or Stock Appreciation Right of the
Participant shall cease to be exercisable in any respect not later than ninety
(90) days following that event and, for the period it remains exercisable
following that event, shall be exercisable only to the extent exercisable at the
date of that event, and (b) any other outstanding Award of the Participant
shall, to the extent subject to a Risk of Forfeiture, vesting requirements or
other similar restrictions, be forfeited or otherwise subject to return to or
repurchase by the Company on the terms specified in the applicable Award
Agreement.  Military or sick leave or other bona fide leave shall not be deemed
a termination of employment or other association for purposes of the Plan,
provided that it does not exceed the longer of ninety (90) days or the period
during which the absent Participant’s reemployment rights, if any, are
guaranteed by statute or by contract.

 

(b)           Unless the Committee shall provide otherwise with respect to any
Award, and except as otherwise provided in this Section 6.4, if a Participant
Retires or dies, any Option or Stock Appreciation Right held by such Participant
or such Participant’s legal representative may be exercised by the Participant
or such Participant’s legal representative at any time within the shorter of the
applicable option period, as defined in the Award Agreement consistent with
Section 7.1(b), or 12 months after the date of the Participant’s Retirement or
death, but only to the extent exercisable at the time of such Participant’s
Retirement or death.

 

7

--------------------------------------------------------------------------------


 

(c)           Solely with respect to an Incentive Option, (i) if a Participant’s
employment or other association with the Company and its Affiliates ends because
the Participant dies, such Incentive Option held by such Participant may be
exercised by such Participant’s legal representative at any time within the
shorter of the applicable option period, as defined in the Award Agreement
consistent with Section 7.1(b), or 12 months after the date of the Participant’s
death, but only to the extent exercisable at the time of such Participant’s
death, and (ii) if the Participant’s employment or other association with the
Company and its Affiliates ends for any reason other than death, including
Retirement or because of the Participant’s employer ceasing to be an Affiliate,
such Incentive Option shall cease to be exercisable in any respect not later
than ninety (90) days following that event and, for the period it remains
exercisable, shall be exercisable only to the extent exercisable at the date of
that event.

 

6.5.          Non-Transferability of Awards.  Except as otherwise provided in
this Section 6.5, Awards shall not be transferable, and no Award or interest
therein may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution. 
All of a Participant’s rights in any Award may be exercised during the life of
the Participant only by the Participant or the Participant’s legal
representative.  However, the Committee may, at or after the grant of an Award
other than an Incentive Option, provide that such Award may be transferred by
the recipient to a “family member” (as defined below); provided, however, that
any such transfer is without payment of any consideration whatsoever and that no
transfer shall be valid unless first approved by the Committee, acting in its
sole discretion.  For this purpose, “family member” means any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the employee’s household (other than a tenant or employee), a trust in
which the foregoing persons have more than 50% of the beneficial interests, a
foundation in which the foregoing persons (or the Participant) control the
management of assets, and any other entity in which these persons (or the
Participant) own more than 50% of the voting interests.

 

7.             Specific Terms of Awards

 

7.1.          Options.

 

(a)           Exercise Price.  The price at which shares of Stock may be
acquired under each Option shall be not less than 100% of the Market Value of
Stock on the Grant Date, or not less than 110% of the Market Value of Stock on
the Grant Date in the case of an Incentive Option if the Optionee is a Ten
Percent Owner.

 

(b)           Option Period.  No Option may be exercised on or after the earlier
of (a) the Option expiration date, as specified in Section 6.4, or (b) the tenth
anniversary of the Grant Date, or on or after the fifth anniversary of the Grant
Date in the case of an Incentive Option if the Optionee is a Ten Percent Owner. 
In the event that the last date to exercise an Option by its terms falls on a
date when the primary stock exchange or national market on which the Company’s
Stock is listed (the “Primary Stock Exchange”) is closed, then the expiration
date and time for the Option shall be the closing time of the regular market
hours for the Primary Stock Exchange on the last date prior to the expiration
date that the Primary Stock Exchange is open.

 

8

--------------------------------------------------------------------------------


 

(c)           Exercisability.  An Option may be immediately exercisable or
become exercisable in such installments, cumulative or non-cumulative, as the
Committee may determine.  In the case of an Option not otherwise immediately
exercisable in full, the Committee may Accelerate such Option in whole or in
part at any time; provided, however, that in the case of an Incentive Option,
any such Acceleration of the Option would not cause the Option to fail to comply
with the provisions of Section 422 of the Code or the Optionee consents to the
Acceleration.

 

(d)           Method of Exercise.  An Option may be exercised by the Optionee
giving written notice, in the manner provided in Section 15.2, specifying the
number of shares of Stock with respect to which the Option is then being
exercised.  The notice shall be accompanied by payment in the form of cash or
check payable to the order of the Company in an amount equal to the exercise
price of the shares of Stock to be purchased or, subject in each instance to the
Committee’s prior approval, acting in its sole discretion, and to such
conditions, if any, as the Committee may deem necessary to avoid adverse
accounting effects to the Company,

 

(i) by delivery to the Company of shares of Stock having a Market Value equal to
the exercise price of the shares to be purchased, or

 

(ii) by surrender of the Option as to all or part of the shares of Stock for
which the Option is then exercisable in exchange for shares of Stock having an
aggregate Market Value equal to the difference between (1) the aggregate Market
Value of the surrendered portion of the Option, and (2) the aggregate exercise
price under the Option for the surrendered portion of the Option, or

 

(iii) if the Stock is traded on an established market, payment through and under
the terms and conditions of a formal cashless exercise program, if any,
authorized by the Company entailing the sale of the Stock subject to an Option
in a brokered transaction (other than to the Company).

 

Receipt by the Company or its designated broker of such notice and payment in
any authorized or combination of authorized means shall constitute the exercise
of the Option.  Within thirty (30) days thereafter but subject to the remaining
provisions of the Plan, the Company shall deliver or cause to be delivered to
the Optionee or his agent a certificate or certificates for the number of shares
then being purchased, or shall cause its transfer agent to register such shares
in book entry form in the name of the Optionee.  Such shares of Stock shall be
fully paid and nonassessable.

 

(e)           Limit on Incentive Option Characterization.  An Incentive Option
shall be considered to be an Incentive Option only to the extent that the number
of shares of Stock for which the Option first becomes exercisable in a calendar
year do not have an aggregate Market Value (as of the date of the grant of the
Option) in excess of the “current limit”.  The current limit for any Optionee
for any calendar year shall be $100,000 minus the aggregate Market Value at the
date of grant of the number of shares of Stock available for purchase for the
first time in the same year under each other Incentive Option previously granted
to the Optionee under the Plan, and under each other incentive stock option
previously granted to the Optionee under any other incentive stock option plan
of the Company and its Affiliates, after December 31, 1986.  Any shares of Stock
which would cause the foregoing limit to be violated shall be deemed to have

 

9

--------------------------------------------------------------------------------


 

been granted under a separate Nonstatutory Option, otherwise identical in its
terms to those of the Incentive Option.

 

(f)            Notification of Disposition.  Each person exercising any
Incentive Option granted under the Plan shall be deemed to have covenanted with
the Company to report to the Company any disposition of the shares of Stock
issued upon such exercise prior to the expiration of the holding periods
specified by Section 422(a)(1) of the Code and, if and to the extent that the
realization of income in such a disposition imposes upon the Company federal,
state, local or other withholding tax requirements, or any such withholding is
required to secure for the Company an otherwise available tax deduction, to
remit to the Company an amount in cash sufficient to satisfy those requirements.

 

7.2.          Stock Appreciation Rights.

 

(a)           Tandem or Stand-Alone.  Stock Appreciation Rights may be granted
in tandem with an Option (at or, in the case of a Nonstatutory Option, after the
award of the Option), or alone and unrelated to an Option.  Stock Appreciation
Rights in tandem with an Option shall terminate to the extent that the related
Option is exercised, and the related Option shall terminate to the extent that
the tandem Stock Appreciation Rights are exercised.

 

(b)           Exercise Price.  Stock Appreciation Rights shall have an exercise
price of not less than 100% of the Market Value of the Stock on the Grant Date,
or in the case of Stock Appreciation Rights awarded in tandem with Options, the
exercise price of the related Option.

 

(c)           Period.  No Stock Appreciation Right may be exercised on or after
the earlier of (i) the tenth anniversary of the Grant Date, (ii) the date set
forth in the Award Agreement, or (iii) in the case of Stock Appreciation Rights
awarded in tandem with Options, the expiration date of the related Option.  In
the event that the last date to exercise a Stock Appreciation Right, whether
issued alone or in tandem with an Option, by its terms falls on a date when the
Primary Stock Exchange is closed, then the expiration date and time for the
Stock Appreciation Right shall be the closing time of the regular market hours
for the Primary Stock Exchange on the last date prior to the expiration date
that the Primary Stock Exchange is open.

 

(d)           Other Terms.  Except as the Committee may deem inappropriate or
inapplicable in the circumstances, Stock Appreciation Rights shall be subject to
terms and conditions substantially similar to those applicable to a Nonstatutory
Option.

 

7.3.          Restricted Stock.

 

(a)           Purchase Price.  Shares of Restricted Stock shall be issued under
the Plan for such consideration, in cash, other property or services, or any
combination thereof, as is determined by the Committee.

 

(b)           Issuance of Shares.  Each Participant receiving a Restricted Stock
Award, subject to subsection (c) below, shall be issued, in the Company’s
discretion, in either certificate or book entry form, the shares of Restricted
Stock underlying such Award.  Such shares shall be registered in the name of
such Participant, and, if applicable, shall bear an appropriate legend or a
notation on the records of the Company’s transfer agent referring to the terms,
conditions, and restrictions applicable to such Award

 

10

--------------------------------------------------------------------------------


 

(c)           Escrow of Shares.  The Committee may require that the stock
certificates evidencing shares (if any) of Restricted Stock be held in custody
by a designated escrow agent (which may but need not be the Company) until the
restrictions thereon shall have lapsed, and that the Participant deliver a stock
power, endorsed in blank, relating to the Stock underlying such Award.

 

(d)           Restrictions and Restriction Period.  During the Restriction
Period applicable to shares of Restricted Stock, such shares shall be subject to
limitations on transferability and a Risk of Forfeiture arising on the basis of
such conditions related to the performance of services, Company or Affiliate
performance or otherwise as the Committee may determine and provide for in the
applicable Award Agreement.  Any such Risk of Forfeiture may be waived or
terminated, or the Restriction Period shortened, at any time by the Committee on
such basis as it deems appropriate.

 

(e)          
Rights Pending Lapse of Risk of Forfeiture or Forfeiture of Award.  Except as
otherwise provided in the Plan or the applicable Award Agreement, at all times
prior to the lapse of any Risk of Forfeiture applicable to, or forfeiture of, an
Award of Restricted Stock, the Participant shall have all of the rights of a
stockholder of the Company, including the right to vote and the right to receive
any dividends with respect to the shares of Restricted Stock (but any dividends
or other distributions payable in shares of Stock or other securities of the
Company shall constitute additional Restricted Stock, subject to the same Risk
of Forfeiture as the shares of Restricted Stock in respect of which such shares
of Stock or other securities are paid), provided, however that with respect to
Awards that vest or have a Risk of Forfeiture that lapses based on achievement
of pre-established performance goals, any dividends otherwise payable during the
Restriction Period shall be paid only if, as, and to the extent the Award vests
or the Risk of Forfeiture lapses.  Unless the Committee shall have provided
otherwise, any such dividend shall be paid, if at all, without interest or other
earnings.

 

(f)            Lapse of Restrictions.  If and when the Restriction Period
expires without a prior forfeiture of the Restricted Stock, the Risk of
Forfeiture shall be removed from the shares of Stock underlying the Award of
Restricted Stock and the shares of Stock shall be delivered to the Participant
promptly if not theretofore so delivered.

 

7.4.          Restricted Stock Units.

 

(a)           Character.  Each Restricted Stock Unit shall entitle the recipient
to such shares of Stock at a close of such Restriction Period as the Committee
may establish and subject to a Risk of Forfeiture arising on the basis of such
conditions relating to the performance of services, Company or Affiliate
performance or otherwise as the Committee may determine and provide for in the
applicable Award Agreement.  Any such Risk of Forfeiture may be waived or
terminated, or the Restriction Period shortened, at any time by the Committee on
such basis as it deems appropriate.

 

(b)           Form and Timing of Payment.  Settlement of earned Restricted Stock
Units shall be made in a single lump sum following the close of the applicable
Restriction Period.  At the discretion of the Committee, Participants may be
entitled to receive payments equivalent to any dividends declared with respect
to Stock underlying the Awards of Restricted Stock Units but only following the
close of the applicable Restriction Period and then only if the underlying Stock
shall have been earned.  Unless the Committee shall provide otherwise, any such
dividend equivalents shall be paid, if at all, without interest or other
earnings.

 

11

--------------------------------------------------------------------------------

 


 

7.5.          Performance Units.

 

(a)           Character. Each Performance Unit shall entitle the recipient to
the value of a specified number of shares of Stock, over the initial value for
such number of shares, if any, established by the Committee as of the Grant
Date, at the close of a specified Performance Period to the extent specified
business objectives, including but not limited to Performance Goals, shall have
been achieved.

 

(b)           Earning of Performance Units. The Committee shall set Performance
Goals or other business objectives in its discretion which, depending on the
extent to which they are met within the applicable Performance Period, will
determine the number of shares of Stock underlying the Performance Units that
the increase of value of which will be paid out to the Participant after the
applicable Performance Period has ended.

 

(c)           Form and Timing of Payment.  Payment of the value of earned
Performance Units shall be made in a single lump sum following the close of the
applicable Performance Period.  At the discretion of the Committee, Participants
may be entitled to receive any dividends declared with respect to Stock which
has been earned in connection with grants of Performance Units which have been
earned, but not yet distributed to Participants.  The Committee may permit or,
if it so provided as of the Grant Date, require a Participant to defer such
Participant’s receipt of the payment of cash or the delivery of Stock that would
otherwise be due to such Participant by virtue of the satisfaction of any
requirements or goals with respect to Performance Units, to the extent
consistent with Section 409A of the Code, if applicable.  If any such deferral
election is required or permitted, the Committee shall establish rules and
procedures for such payment deferrals.

 

7.6.          Stock Grants. Stock Grants shall be awarded solely in recognition
of significant prior or expected contributions to the success of the Company or
its Affiliates, as an inducement to employment, in lieu of compensation
otherwise already due and in such other limited circumstances as the Committee
deems appropriate.  Stock Grants shall be made without forfeiture conditions of
any kind.  A Stock Grant shall be issued in exchange for such consideration as
the Committee shall deem satisfactory pursuant to the Delaware General
Corporation Law.

 

7.7.          Qualified Performance-Based Awards.

 

(a)           Purpose.  The purpose of this Section 7.7 is to provide the
Committee the ability to qualify Awards as “performance-based compensation”
under Section 162(m) of the Code.  If the Committee, in its discretion, decides
to grant an Award as a Qualified Performance-Based Award, the provisions of this
Section 7.7 will control over any contrary provision contained in the Plan.  In
the course of granting any Award, the Committee may specifically designate the
Award as intended to qualify as a Qualified Performance-Based Award.  However,
no Award shall be considered to have failed to qualify as a Qualified
Performance-Based Award solely because the Award is not expressly designated as
a Qualified Performance-Based Award, if the Award otherwise satisfies the
provisions of this Section 7.7 and the requirements of Section 162(m) of the
Code and the regulations promulgated thereunder applicable to “performance-based
compensation.”

 

(b)           Authority.  All grants of Awards intended to qualify as Qualified
Performance-Based Awards and determination of terms applicable thereto shall be
made by the

 

12

--------------------------------------------------------------------------------


 

Committee or, if not all of the members thereof qualify as “outside directors”
within the meaning of applicable IRS regulations under Section 162 of the Code,
a subcommittee of the Committee consisting of such of the members of the
Committee as do so qualify.  Any action by such a subcommittee shall be
considered the action of the Committee for purposes of the Plan.

 

(c)           Applicability.  This Section 7.7 will apply only to those Covered
Employees, or to those persons who the Committee determines are reasonably
likely to become Covered Employees in the period covered by an Award, selected
by the Committee to receive Qualified Performance-Based Awards.  The Committee
may, in its discretion, grant Awards to Covered Employees that do not satisfy
the requirements of this Section 7.7.

 

(d)          
Discretion of Committee with Respect to Qualified Performance-Based Awards. 
Options may be granted as Qualified Performance-Based Awards in accordance with
Section 7.1, except that the exercise price of any Option intended to qualify as
a Qualified Performance-Based Award shall in no event be less that the Market
Value of the Stock on the Grant Date.  Each Award intended to qualify as a
Qualified Performance-Based Award, such as Restricted Stock, Restricted Stock
Units, or Performance Units, shall be subject to satisfaction of one or more
Performance Goals.  The Committee will have full discretion to select the length
of any applicable Restriction Period or Performance Period, the kind and/or
level of the applicable Performance Goal, and whether the Performance Goal is to
apply to the Company, a subsidiary of the Company or any division or business
unit or to the individual.  Any Performance Goal or Goals applicable to
Qualified Performance-Based Awards shall be objective, shall be established not
later than ninety (90) days after the beginning of any applicable Performance
Period (or at such other date as may be required or permitted for
“performance-based compensation” under Section 162(m) of the Code) and shall
otherwise meet the requirements of Section 162(m) of the Code, including the
requirement that the outcome of the Performance Goal or Goals be substantially
uncertain (as defined in the regulations under Section 162(m) of the Code) at
the time established.

 

(e)           Payment of Qualified Performance-Based Awards.  A Participant will
be eligible to receive payment under a Qualified Performance-Based Award which
is subject to achievement of a Performance Goal or Goals only if the applicable
Performance Goal or Goals are achieved within the applicable Performance Period,
as determined by the Committee.  In determining the actual size of an individual
Qualified Performance-Based Award, the Committee may reduce or eliminate the
amount of the Qualified Performance-Based Award earned for the Performance
Period if the Committee determines, in its sole and absolute discretion, that
such reduction or elimination is appropriate.

 

(f)            Maximum Award Payable.  The maximum Qualified Performance-Based
Award payment to any one Participant under the Plan for a Performance Period is
the number of shares of Stock set forth in the last sentence of Section 6.1, or
if the Qualified Performance-Based Award is paid in cash, that number of shares
multiplied by the Market Value of the Stock as of the Grant Date of the
Qualified Performance-Based Award.

 

(g)           Limitation on Adjustments for Certain Events.  No adjustment of
any Qualified Performance-Based Award pursuant to Section 8 shall be made except
on such basis, if any, as will not cause such Award to provide other than
“performance-based compensation” within the meaning of Section 162(m) of the
Code.

 

13

--------------------------------------------------------------------------------


 

7.8.          Awards to Participants Outside the United States.  The Committee
may modify the terms of any Award under the Plan granted to a Participant who
is, as of the Grant Date or during the term of the Award, resident or primarily
employed outside of the United States in any manner deemed by the Committee to
be necessary or appropriate in order that the Award shall conform to laws,
regulations, and customs of the country in which the Participant is then
resident or primarily employed or so that the value and other benefits of the
Award to the Participant, as affected by foreign tax laws and other restrictions
applicable as a result of the Participant’s residence or employment abroad,
shall be comparable to the value that such an Award would have to a Participant
who is resident or primarily employed in the United States.  The Committee may
establish supplements to, or amendments, restatements, or alternative versions
of the Plan for the purpose of granting and administrating any such modified
Award.  No such modification, supplement, amendment, restatement or alternative
version may increase the share limit of Section 4.

 

8.             Adjustment Provisions

 

8.1.          Adjustment for Corporate Actions. All of the share numbers set
forth in the Plan reflect the capital structure of the Company as of March 24,
2010.  If subsequent to that date the outstanding shares of Stock (or any other
securities covered by the Plan by reason of the prior application of this
Section) are increased, decreased, or exchanged for a different number or kind
of shares or other securities, or if additional shares or new or different
shares or other securities are distributed with respect to shares of Stock, as a
result of a reorganization, recapitalization, reclassification, extraordinary
dividend of cash or other property, stock dividend, stock split, reverse stock
split, or other similar distribution with respect to such shares of Stock, an
appropriate and proportionate adjustment will be made in (i) the maximum numbers
and kinds of shares of Stock provided in Section 4, (ii) the numbers and kinds
of shares of Stock or other securities underlying the then outstanding Awards,
(iii) the exercise price for each share or other unit of any other securities
subject to then outstanding Options and Stock Appreciation Rights (without
change in the aggregate purchase price for the shares of Stock as to which such
Options or Stock Appreciation Rights remain exercisable), and (iv) the
repurchase price of each share of Restricted Stock then subject to a Risk of
Forfeiture in the form of a Company repurchase right.

 

8.2.         
Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring Events.
In the event of any corporate action not specifically covered by the preceding
Section, including but not limited to an extraordinary cash distribution on
Stock, a corporate separation or other reorganization or liquidation, the
Committee may make such adjustment of outstanding Awards and their terms, if
any, as it, in its sole discretion, may deem equitable and appropriate in the
circumstances.  The Committee shall make adjustments in the terms and conditions
of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in this
Section) affecting the Company or the financial statements of the Company or of
changes in applicable laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan.

 

8.3.          Related Matters.  Any adjustment in Awards made pursuant to
Sections 8.1 or 8.2  shall be determined and made, if at all, by the Committee,
acting in its sole discretion, and shall include any correlative modification of
terms, including of Option exercise prices, rates of vesting or exercisability,
Risks of Forfeiture, applicable repurchase prices for Restricted Stock, and
Performance Goals and other financial objectives which the Committee may deem
necessary or

 

14

--------------------------------------------------------------------------------


 

appropriate so as to ensure the rights of the Participants in their respective
Awards are not substantially diminished nor enlarged as a result of the
adjustment and corporate action other than as expressly contemplated in this
Section 8.  The Committee, in its discretion, may determine that no fraction of
a share of Stock shall be purchasable or deliverable upon exercise, and in that
event if any adjustment hereunder of the number of shares of Stock underlying an
Award would cause such number to include a fraction of a share of Stock, such
number of shares of Stock shall be adjusted to the nearest smaller whole number
of shares. No adjustment of an Option exercise price per share pursuant to
Sections 8.1 or 8.2 shall result in an exercise price which is less than the par
value of the Stock.

 

8.4.          Change of Control.  Subject to any provisions of then outstanding
Awards granting greater rights to the holders thereof, in the event of a Change
of Control any then outstanding Awards shall Accelerate in full.  For the
purposes of the preceding sentence (i) in the case of a Change of Control that
is not a Hostile Change of Control, the Board (and not the Committee,
notwithstanding the responsibilities assigned to the Committee pursuant to
Section 5) shall have the discretion to exclude any such Change of Control from
the application of the provisions of the immediately preceding sentence, and
(ii) in the case of a Hostile Change of Control, a majority of the Incumbent
Directors shall have the discretion to exclude any such Change of Control from
the application of the provisions of the immediately preceding sentence.  To the
extent Awards are not assumed, substituted or replaced upon a Change of Control
that is not a Hostile Change of Control, the Board (and not the Committee,
notwithstanding the responsibilities assigned to the Committee pursuant to
Section 5) shall have the discretion to terminate such outstanding Awards to the
extent not exercised prior to or simultaneously with such Change of Control and
to terminate such other outstanding Awards to the extent not vested prior to or
simultaneously with such Change of Control.  Upon a Change of Control, each
outstanding Award will be appropriately adjusted simultaneously with such Change
of Control in accordance with Section 8.1.

 

9.             Settlement of Awards

 

9.1.          In General.  Options and Restricted Stock shall be settled in
accordance with the terms of the applicable Award Agreement.  All other Awards
may be settled in cash, Stock, or other Awards, or a combination thereof, as
determined by the Committee at or after grant and subject to any contrary Award
Agreement.  The Committee may not require settlement of any Award in Stock
pursuant to the immediately preceding sentence to the extent issuance of such
Stock would be prohibited or unreasonably delayed by reason of any other
provision of the Plan.

 

9.2.          Violation of Law.  Notwithstanding any other provision of the Plan
or the relevant Award Agreement, if, at any time, in the reasonable opinion of
the Company, the issuance of shares of Stock underlying an Award may constitute
a violation of law, then the Company may delay such issuance and the delivery of
a certificate for such shares until (i) approval of the Award shall have been
obtained from such governmental agencies, other than the Securities and Exchange
Commission, as may be required under any applicable law, rule, or regulation and
(ii) in the case where such issuance would constitute a violation of a law
administered by or a regulation of the Securities and Exchange Commission, one
of the following conditions shall have been satisfied:

 

(a)           the shares of Stock are at the time of the issue of such shares
effectively registered under the Securities Act of 1933, as amended; or

 

15

--------------------------------------------------------------------------------


 

(b)           the Company shall have determined, on such basis as it deems
appropriate (including an opinion of counsel in form and substance satisfactory
to the Company) that the sale, transfer, assignment, pledge, encumbrance or
other disposition of such shares does not require registration under the
Securities Act of 1933, as amended, or any applicable state securities laws.

 

9.3.          Corporate Restrictions on Rights in Stock. Any Stock to be issued
pursuant to Awards granted under the Plan shall be subject to all restrictions
upon the transfer thereof which may be now or hereafter imposed by the charter,
certificate or articles, and by-laws, of the Company.

 

9.4.          Investment Representations.  The Company shall be under no
obligation to issue any shares of Stock underlying any Award unless the shares
to be issued pursuant to Awards granted under the Plan have been effectively
registered under the Securities Act of 1933, as amended, or the Participant
shall have made such written representations to the Company (upon which the
Company believes it may reasonably rely) as the Company may deem necessary or
appropriate for purposes of confirming that the issuance of such shares will be
exempt from the registration requirements of that Act and any applicable state
securities laws and otherwise in compliance with all applicable laws, rules and
regulations, including but not limited to that the Participant is acquiring the
shares for his or her own account for the purpose of investment and not with a
view to, or for sale in connection with, the distribution of any such shares.

 

9.5.          Registration.  If the Company shall deem it necessary or desirable
to register under the Securities Act of 1933, as amended, or other applicable
statutes any shares of Stock issued or to be issued pursuant to Awards granted
under the Plan, or to qualify any such shares of Stock for exemption from the
Securities Act of 1933, as amended or other applicable statutes, then the
Company shall take such action at its own expense.  The Company may require from
each recipient of an Award, or each holder of shares of Stock acquired pursuant
to the Plan, such information in writing for use in any registration statement,
prospectus, preliminary prospectus or offering circular as is reasonably
necessary for that purpose and may require reasonable indemnity to the Company
and its Officers and directors from that holder against all losses, claims,
damage and liabilities arising from use of the information so furnished and
caused by any untrue statement of any material fact therein or caused by the
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made.  In addition, the Company may require of any such
person that he or she agree that, without the prior written consent of the
Company or the managing underwriter in any public offering of shares of Stock,
he or she will not sell, make any short sale of, loan, grant any option for the
purchase of, pledge or otherwise encumber, or otherwise dispose of, any shares
of Stock during the one hundred eighty (180) day period commencing on the
effective date of the registration statement relating to the underwritten public
offering of securities. Without limiting the generality of the foregoing
provisions of this Section 9.5, if in connection with any underwritten public
offering of securities of the Company the managing underwriter of such offering
requires that the Company’s directors and Officers enter into a lock-up
agreement containing provisions that are more restrictive than the provisions
set forth in the preceding sentence, then (a) each holder of shares of Stock
acquired pursuant to the Plan (regardless of whether such person has complied or
complies with the provisions of clause (b) below) shall be bound by, and shall
be deemed to have agreed to, the same lock-up terms as those to which the
Company’s directors and Officers are required to adhere; and (b) at the request
of the Company or such managing underwriter, each such person shall execute and
deliver a lock-

 

16

--------------------------------------------------------------------------------


 

up agreement in form and substance equivalent to that which is required to be
executed by the Company’s directors and Officers.

 

9.6.          Placement of Legends; Stop Orders; etc.  Each share of Stock to be
issued pursuant to Awards granted under the Plan may bear a reference to the
investment representation made in accordance with Section 9.4 in addition to any
other applicable restriction under the Plan, and the terms of the Award, and to
the fact that no registration statement has been filed with the Securities and
Exchange Commission in respect to such shares of Stock.  All shares of Stock or
other securities delivered under the Plan (in book entry form or otherwise)
shall be subject to such stock transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of any stock exchange upon which the Stock is then listed, and any
applicable federal or state securities law, and the Committee may cause a legend
or legends to be put on any such certificates or a notation to be on the books
of the Company’s transfer agent to make appropriate reference to such
restrictions.

 

9.7.          Tax Withholding. Whenever shares of Stock are issued or to be
issued pursuant to Awards granted under the Plan, the Company shall have the
right to require the recipient to remit to the Company an amount sufficient to
satisfy federal, state, local or other withholding tax requirements if, when,
and to the extent required by law (whether so required to secure for the Company
an otherwise available tax deduction or otherwise) prior to the delivery of any
such shares.  The obligations of the Company under the Plan shall be conditional
on satisfaction of all such withholding obligations and the Company shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the recipient of an Award.  However, in
such cases Participants may elect, subject to the approval of the Committee,
acting in its sole discretion, to satisfy an applicable withholding requirement,
in whole or in part, by having the Company withhold shares of Stock to satisfy
their tax obligations.  Participants may only elect to have shares of Stock
withheld having a Market Value on the date the tax is to be determined equal to
the minimum statutory total tax which could be imposed on the transaction.  All
elections shall be irrevocable, made in writing, signed by the Participant, and
shall be subject to any restrictions or limitations that the Committee deems
appropriate.

 

10.          Limitation of Rights in Stock; No Special Service Rights

 

A Participant shall not be deemed for any purpose to be a stockholder of the
Company with respect to any of the shares of Stock subject to an Award, unless
and until a certificate shall have been issued therefor and delivered to the
Participant or his agent, or such shares shall have been registered in the
Participant’s name in book entry form by the Company’s transfer agent (including
for these purposes shares of Stock held for the benefit of the Participant by an
escrow agent).  Nothing contained in the Plan or in any Award Agreement shall
confer upon any recipient of an Award any right with respect to the continuation
of his or her employment or other association with the Company (or any
Affiliate), or interfere in any way with the right of the Company (or any
Affiliate), subject to the terms of any separate employment or consulting
agreement or provision of law or corporate articles or by-laws to the contrary,
at any time to terminate such employment or consulting agreement or to increase
or decrease, or otherwise adjust, the other terms and conditions of the
recipient’s employment or other association with the Company and its Affiliates.

 

17

--------------------------------------------------------------------------------


 

11.          Unfunded Status of Plan and Section 409A

 

The Plan is intended to constitute an “unfunded” plan for incentive
compensation, and the Plan is not intended to constitute a plan subject to the
provisions of the Employee Retirement Income Security Act of 1974, as amended. 
With respect to any payments not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any rights that are
greater than those of a general creditor of the Company.  In its sole
discretion, the Committee may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver Stock or
payments with respect to Options, Stock Appreciation Rights and other Awards
hereunder, provided, however, that the existence of such trusts or other
arrangements is consistent with the unfunded status of the Plan.

 

This Plan and Awards granted hereunder are intended to either comply with, or be
exempt from, Section 409A of the Code.  Notwithstanding anything to the contrary
contained in this Plan or in any Award agreement, to the extent that the
Committee determines that the Plan or any Award is subject to Section 409A of
the Code and fails to comply with the requirements of Section 409A, the
Committee reserves the right to amend or terminate the Plan and/or amend,
restructure, terminate or replace the Award in order to cause the Award to
either not be subject to Section 409A of the Code or to comply with the
applicable provisions of such section.  Notwithstanding any provision of this
Plan to the contrary, in no event shall the Company or any Affiliate be liable
to a Participant on account of an Award’s failure to (i) qualify for favorable
federal, state or other tax treatment; or (ii) avoid adverse tax treatment under
federal, state or other law, including, without limitation, Section 409A of the
Code.

 

12.          Nonexclusivity of the Plan

 

Neither the adoption of the Plan by the Board nor the submission of the Plan to
the stockholders of the Company shall be construed as creating any limitations
on the power of the Board to adopt such other incentive arrangements as it may
deem desirable, including without limitation, the granting of stock options,
restricted stock and other forms of equity-based compensation other than under
the Plan, and such arrangements may be either applicable generally or only in
specific cases.

 

13.          Termination and Amendment of the Plan

 

13.1.        Termination or Amendment of the Plan. The Board may at any time
terminate the Plan or make such modifications of the Plan as it shall deem
advisable.  Unless the Board otherwise expressly provides, no amendment of the
Plan shall affect the terms of any Award outstanding on the date of such
amendment.

 

13.2.        Termination or Amendment of Outstanding Awards. The Committee may
amend the terms of any Award theretofore granted, prospectively or
retroactively, provided that the Award as amended is consistent with the terms
of the Plan.  Also within the limitations of the Plan, the Committee may modify,
extend or assume outstanding Awards or may accept the cancellation of
outstanding Awards or of outstanding stock options or other equity-based
compensation awards granted by another issuer in return for the grant of new
Awards for the same or a different number of shares of Stock and on the same or
different terms and conditions (including but not limited to the exercise price
of any Option).  Furthermore, subject to the terms of this Plan, the Committee
may at any time (a) offer to buy out for a payment in cash or cash equivalents
an Award previously granted, or (b) authorize the recipient of an Award to elect
to

 

18

--------------------------------------------------------------------------------


 

cash out an Award previously granted, in either case at such time and based upon
such terms and conditions as the Committee shall establish.

 

13.3.        Limitations on Amendments, Etc. The Board may not amend the Plan to
(i) materially increase the benefits accruing to Participants under the Plan,
(ii) increase the number of shares of Stock which may be issued under the Plan,
except as necessary to carry out the provisions of Section 8 (concerning certain
adjustments attributable to corporate actions and other events), (iii) change
the description of the persons eligible for Awards under the Plan, or
(iv) effect any other change for which shareholder approval is required by law
or the rules of any relevant stock exchanges, without shareholder approval. 
Neither the Board nor the Committee may reprice any outstanding Award, whether
by amendment, by cancellation and regrant, or by reacquiring any outstanding
Award in consideration of the grant of a new Award or the payment of other
compensation without shareholder approval.  For this purpose, the term “reprice”
shall mean any of the following or any other action that has the same effect: 
(a) to lower the exercise price of an Option after it is granted, (b) to buy out
an outstanding Option at a time when its exercise price exceeds the Fair Market
Value of the Stock for cash or shares, (c) to take any other action that is
treated as a repricing under generally accepted accounting principles, or (d) to
cancel an Option at a time when its exercise price exceeds the Fair Market Value
of the Stock in exchange for another Option, or any other Award or Company
equity, unless such cancellation and exchange occurs in connection with a Change
of Control.  Notwithstanding the foregoing, no amendment or modification of the
Plan by the Board or of an outstanding Award by the Committee shall, without the
consent of any Participant with an Award outstanding on the date of such
amendment or modification of such Award, (1) reduce the number of shares of
Stock subject to such Award, (2) increase the exercise price or the purchase
price, as the case may be, of such Award, (3) change the vesting schedule or the
Risk of Forfeiture, as the case may be, of such Award in a manner that adversely
affects the rights of the Participant, or (4) otherwise impair the rights of the
Participant; provided, however, that no such consent shall be required if
(A) the Board or Committee, as the case may be, determines in its sole
discretion and prior to the date of any Change of Control that such amendment or
alteration either is required or advisable in order for the Company, the Plan or
the Award to satisfy any law or regulation, including without limitation the
provisions of Section 409A of the Code, or to meet the requirements of or avoid
adverse financial accounting consequences under any accounting standard, or
(B) the Board or Committee, as the case may be, determines in its sole
discretion and prior to the date of any Change of Control that such amendment or
alteration is not reasonably likely to significantly diminish the benefits
provided under the Award, or that any such diminution has been adequately
compensated.

 

14.          Corporate Articles and Bylaws; Other Company Policies.

 

This Plan and all Awards granted hereunder are subject to the corporate articles
and by-laws of the Company, as they may be amended from time to time, and all
other Company policies duly adopted by the Board, the Committee or any other
committee of the Board and as in effect from time to time regarding the
acquisition, ownership or sale of Stock by employees and other service
providers, including without limitation policies intended to limit the potential
for insider trading and to avoid or recover compensation payable or paid on the
basis of inaccurate financial results or statements, employee conduct, and other
similar events.

 

19

--------------------------------------------------------------------------------


 

15.          Notices and Other Communications

 

15.1         Notices and Other Communications (other than notices to the Company
under Section 7.1(d) and in connection with the exercise of Stock Appreciation
Rights).  Any notice, demand, request or other communication hereunder to any
party shall be in such form as the Company may determine from time to time, and
if required in writing, shall be deemed to be sufficient if contained in a
written instrument delivered in person or duly sent by first class registered,
certified or overnight mail, postage prepaid, or sent by facsimile or electronic
mail transmission with a confirmation copy by regular, certified or overnight
mail, addressed or facsimilied, as the case may be, (i) if to a Participant, at
his or her residence or electronic mail address or facsimile number last filed
with the Company, and (ii) if to the Company, except for written notices
required to be delivered under Section 7.1(d) and in connection with the
exercise of Stock Appreciation Rights, at its principal place of business,
addressed to the attention of its Secretary, or to such other addressee,
address, electronic mail address or facsimile number, as the case may be, as the
Company may have designated by notice in accordance with this Section 15.1.  All
such notices, requests, demands and other communications shall be deemed to have
been received: (i) in the case of personal delivery, on the date of such
delivery; (ii) in the case of mailing, when received by the addressee; and
(iii) in the case of facsimile transmission, when confirmed by facsimile machine
report.

 

15.2        Notices to the Company under Section 7.1(d) and in connection with
the exercise of Stock Appreciation Rights.  Unless otherwise determined by the
Company, notices required under Section 7.1(d) and in connection with the
exercise of Stock Appreciation Rights shall be sent to the third party broker
designated by the Company to administer the Company’s equity incentive programs
(as of the initial effective date of the Plan, Merrill Lynch).  Notices shall be
sent to the Company’s designated broker in such manner as the broker may
designate in any communications or notifications sent to Participants by mail or
electronic mail and/or as set forth on the Company-dedicated website provided
and maintained by the Company’s designated broker.

 

16.          Governing Law

 

The Plan, all Awards and all Award Agreements and actions taken thereunder shall
be governed, interpreted and enforced in accordance with the laws of the State
of Delaware, without regard to the conflict of laws principles thereof.

 

20

--------------------------------------------------------------------------------

 